DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
	Applicant’s Remarks and Amendments filed 04/08/2021 are acknowledged and have been considered. 
	Regarding the claim objections, the amendment to claim 11 is acknowledged. Accordingly, the objection to the claim is withdrawn. 
	Regarding the rejections under 35 U.S.C. 112(b), the amendments to claims 2, 10, and 11 are acknowledged. Accordingly, the rejection of these claims under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1-16 were previously pending in the application. Claims 14-16 were previously withdrawn for being drawn to a nonelected group; claims 4-9 and 12 were previously withdrawn for being drawn to a nonelected species. 
	As of the amendments to the claims filed 04/08/2021, claims 2, 10, and 11 are amended. No claims have been newly added or canceled. 
	Accordingly, claims 1-3, 10-11, and 13 are under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a first calculation unit configured to calculate an average of the pixel values" in claims 2 and 10
“a second calculation unit configured to calculate an average value of the energy” in claims 2 and 10
“an estimation unit configured to estimate information on the thicknesses of the substances” in claims 2 and 10

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Misawa et al. (JP 2011024773 A, hereinafter "Misawa") in view of Kitamura et al. (US 20080232668 A1, hereinafter "Kitamura").
Regarding claim 1, Misawa discloses: 
A radiation imaging system ("X-ray image is obtained" Misawa) comprising:
a detector including a plurality of pixels ("X-ray detector 20 includes a detection surface in which a plurality of minute pixels" Misawa) which obtain pixel values corresponding to incident radiation transmitted through a subject ("X-ray detector that receives X-rays that have passed through the measurement target” Misawa); and
an information processing unit ("signal processing circuit 27" Misawa) configured to perform a process of estimating information on thicknesses of substances included in the subject ("estimating the thickness of the substance" Misawa); 
an average value of energy of radiation quanta ("average X-ray attenuation for a wide spectrum is obtained" Misawa) of the arbitrary pixel. 

to perform a process of estimating information on thicknesses of substances included in the subject using
pixel values of an arbitrary one of the plurality of pixels,
an average value of energy of radiation quanta of the arbitrary pixel calculated in accordance with the pixel values of the arbitrary pixel,
a first table indicating the relationship between the pixel values of the arbitrary pixel and the thicknesses of the substances included in the subject,
and a second table indicating the relationship between the average value of the energy of the radiation quanta of the arbitrary pixel and the thicknesses of the substances included in the subject.
However, in a similar invention in the same field of endeavor, Kitamura teaches: 
to perform a process of estimating information on thicknesses of substances (“the thicknesses of the respective components" Kitamura: [0017]) included in the subject using
pixel values of an arbitrary one of the plurality of pixels ("a model that represents an exposure amount of the radiation at each pixel position" Kitamura: [0017]; "the pixel values and the exposure amounts can be related to each other. Therefore, the exposure amounts in the above equations can be substituted with the pixel values" Kitamura: [0019]),
an average value of energy of radiation quanta of the arbitrary pixel calculated in accordance with the pixel values of the arbitrary pixel ("attenuation coefficients determined for the respective components based on the energy distribution corresponding to the radiographic image" Kitamura: [0017]),
a first table ("each component in the image and each value of the above parameter may be registered in a table" Kitamura: [0033]) indicating the relationship ("data representing the obtained relationships may be registered in a table" Kitamura: [0033]) between the pixel values of the arbitrary pixel and the thicknesses of the substances included in the subject ("Each radiographic image is fitted to a model that exposure amount of the radiation at each pixel position in the radiographic images as a sum of attenuation amounts of the radiation at the respective components and represents the attenuation amounts at the respective components using attenuation coefficients determined for the respective components based on the energy distribution corresponding to the radiographic image and the thicknesses of the respective components" Kitamura: [0017]),
and a second table ("each component in the image and each value of the above parameter may be registered in a table" Kitamura: [0033]) indicating the relationship ("data representing the obtained relationships may be registered in a table" Kitamura: [0033]) between the average value of the energy of the radiation quanta of the arbitrary pixel and the thicknesses of the substances included in the subject ("energy distribution of the applied radiation varies depending on the thicknesses of components in the subject, and therefore the attenuation coefficient of each component varies from pixel to pixel" Kitamura: [0030]).
	While Kitamura does not explicitly teach a first table indicating the relationship between the pixel values of the arbitrary pixel and the thicknesses of the substances included in the subject, nor a second table indicating the relationship between the average value of the energy of the radiation quanta of the arbitrary pixel and the thicknesses of the substances included in the subject, Kitamura does teach that "each component in the image and each value of the above parameter may be registered in a table." Since the combination of Misawa and Kitamura disclose the values and parameters to be included in the first and second tables as required by the claim, as well as that “each value of the above parameter may be registered in a table," it would be obvious to one of ordinary skill in the art to organize and list these parameters in the form of a table. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the x-ray component measuring apparatus disclosed by Misawa, by including the device for separating image components as taught by Kitamura. One of ordinary skill in 
	Regarding claim 13, Misawa discloses: 
The radiation imaging system according to claim 1, wherein the average value of the energy of the radiation quanta is calculated ("by using a quantum counting detector having a plurality of pixels, X-rays of three or more energy bands are identified and counted, and a component ratio along the transmission path for each of the plurality of pixels. To obtain the spatial distribution of different materials” Misawa) using an amount of temporal and/or spatial change of a pixel value of the arbitrary pixel ("spatial resolution can be improved" Misawa).
Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Misawa in view of Kitamura, further in view of Machida (US 20130261443 A1, hereinafter "Machida").
Regarding claim 2, the combination of Misawa and Kitamura discloses: 
The radiation imaging system according to claim 1, as described above, wherein the information processing unit includes:
a second calculation unit configured to calculate an average value of the energy of the radiation quanta ("Average photon energy" Misawa) of the arbitrary pixel in accordance with variance of the pixel values of the arbitrary pixel calculated using the pixel values ("a model that represents an exposure amount of the radiation at each pixel position" Kitamura: [0017]; “exposure amounts in the above equations can be substituted with the pixel values" Kitamura: [0019]) of the arbitrary pixel and
an estimation unit configured to estimate information on the thicknesses of the substances included in the subject ("estimating the thickness of the substance" Misawa) using the average value of the energy of the radiation quanta ("Average photon energy" Misawa) of the arbitrary pixel calculated by the may be registered in a table" Kitamura: [0033]).
Regarding claim 2, the combination of Misawa and Kitamura remains silent on: 
a first calculation unit configured to calculate an average of the pixel values of the arbitrary one of the plurality of pixels based on the pixel values of the arbitrary pixel,
an average of the pixel values of the arbitrary pixel calculated by the first calculation unit. 
However, in a similar invention in the same field of endeavor, Machida teaches: 
a first calculation unit configured to calculate an average of the pixel values of the arbitrary one of the plurality of pixels based on the pixel values of the arbitrary pixel ("the average pixel value of pixel values at the same position P in N (N is a natural number of 2 or more) X-ray images is calculated" Machida: [0026]),
an average of the pixel values of the arbitrary pixel calculated ("the average pixel value of pixel values at the same position P in N (N is a natural number of 2 or more) X-ray images is calculated" Machida: [0026])  by the first calculation unit. 
	Regarding claim 3, the combination of Misawa and Kitamura discloses: 
The radiation imaging system according to claim 2, wherein
the first table ("each component in the image and each value of the above parameter may be registered in a table" Kitamura: [0033]) indicates the relationship ("data representing the obtained relationships may be registered in a table" Kitamura: [0033]) among the thicknesses of the substances included in the subject, and a mix ratio between the substances included in the subject ("component ratio calculating means for calculating the component ratio based on the output result of the X-ray detector" Misawa),
the second table ("each component in the image and each value of the above parameter may be registered in a table" Kitamura: [0033]) indicates the relationship ("data representing the obtained relationships may be registered in a table" Kitamura: [0033]) among the average value of the energy of 
the estimation unit estimates information on the thicknesses of the substances ("estimating the thickness of the substance” Misawa) included in the subject and the mix ratio ("component ratio calculation means may calculate the component ratio of human body components" Misawa).
	Regarding claim 3, the combination of Misawa and Kitamura remains silent on: 
the average of the pixel values of the arbitrary pixel. 
However, in a similar invention in the same field of endeavor, Machida teaches: 
the average of the pixel values of the arbitrary pixel ("the average pixel value of pixel values at the same position P in N (N is a natural number of 2 or more) X-ray images is calculated" Machida: [0026]). 
	While the combination of Misawa and Kitamura do not explicitly disclose an average of the pixel values of the arbitrary pixel being part of a table, it would have been obvious to one of ordinary skill in the art to include the average pixel value (as taught by Machida) as one of the parameters to be registered in a table (as taught by Kitamura). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the x-ray component measuring apparatus and the device for separating image components disclosed by the combination of Misawa and Kitamura, by including the image processing apparatus as taught by Machida. One of ordinary skill in the art would have been motivated to make this modification because "the calculated average pixel value is set as the pixel value of the pixel position P" (Machida: [0026]), thus providing a way to establish an average pixel value for an arbitrary pixel. 
Regarding claim 10, the combination of Misawa and Kitamura discloses: 

a second calculation unit configured to calculate an average value of the energy of the radiation quanta ("Average photon energy" Misawa) of the arbitrary pixel in accordance with variance of the pixel values of the arbitrary pixel calculated using the pixel values ("a model that represents an exposure amount of the radiation at each pixel position" Kitamura: [0017]; “exposure amounts in the above equations can be substituted with the pixel values" Kitamura: [0019]) of the arbitrary pixel and
an estimation unit configured to estimate information on the thicknesses of the substances included in the subject ("estimating the thickness of the substance" Misawa) using a calculation using attenuation coefficients of the substances included in the subject ("attenuation coefficients determined for the respective components based on the energy distribution corresponding to the radiographic image" Kitamura: [0017]), the average value of the energy of the radiation quanta ("Average photon energy" Misawa) of the arbitrary pixel estimated by performing a calculation using the attenuation coefficients of the substances included in the subject ("attenuation coefficients determined for the respective components based on the energy distribution corresponding to the radiographic image and the thicknesses of the respective components" Kitamura: [0017]), the first table, and the second table ("each component in the image and each value of the above parameter may be registered in a table" Kitamura: [0033]).
Regarding claim 10, the combination of Misawa and Kitamura remains silent on: 
a first calculation unit configured to calculate an average of the pixel values of the arbitrary one of the plurality of pixels based on the pixel values of the arbitrary pixel,
an average of the pixel values of the arbitrary pixel calculated by the first calculation unit. 
However, in a similar invention in the same field of endeavor, Machida teaches: 

an average of the pixel values of the arbitrary pixel calculated ("the average pixel value of pixel values at the same position P in N (N is a natural number of 2 or more) X-ray images is calculated" Machida: [0026])  by the first calculation unit. 
	Regarding claim 11, the combination of Misawa and Kitamura discloses: 
The radiation imaging system according to claim 10, wherein
the first table indicates the relationship ("data representing the obtained relationships may be registered in a table" Kitamura: [0033]) among the thicknesses of the substances included in the subject ("estimating the thickness of the substance" Misawa), and densities of the substances included in the subject ("bone density measurement" Misawa; "fat percentage measurement without bone and the diagnosis of lung and visceral diseases etc. can be done by the same method as bone density measurement" Misawa),
the second table indicates the relationship ("data representing the obtained relationships may be registered in a table" Kitamura: [0033]) among the estimated average value of the energy of the radiation quanta of the arbitrary pixel ("Average photon energy" Misawa), the thicknesses of the substances included in the subject ("estimating the thickness of the substance" Misawa), and a the densities of the substances included in the subject ("bone density measurement" Misawa), and
the estimation unit estimates information on the thicknesses ("estimating the thickness of the substance" Misawa) and the densities of the substances included in the subject ("bone density measurement" Misawa; "fat percentage measurement without bone and the diagnosis of lung and visceral diseases etc. can be done by the same method as bone density measurement" Misawa).

the estimated average of the pixel values of the arbitrary pixel. 
However, in a similar invention in the same field of endeavor, Machida teaches: 
the estimated average of the pixel values of the arbitrary pixel ("the average pixel value of pixel values at the same position P in N (N is a natural number of 2 or more) X-ray images is calculated" Machida: [0026]). 
While the combination of Misawa and Kitamura do not explicitly disclose an average of the pixel values of the arbitrary pixel being part of a table, it would have been obvious to one of ordinary skill in the art to include the average pixel value (as taught by Machida) as one of the parameters to be registered in a table (as taught by Kitamura). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the x-ray component measuring apparatus and the device for separating image components disclosed by the combination of Misawa and Kitamura, by including the image processing apparatus as taught by Machida. One of ordinary skill in the art would have been motivated to make this modification because "the calculated average pixel value is set as the pixel value of the pixel position P" (Machida: [0026]), thus providing a way to establish an average pixel value for an arbitrary pixel. 

Response to Arguments
	Applicant traverses the rejections of claims 1 and 13 under 35 U.S.C. 103 over Misawa in view of Kitamura. Applicant further traverses the rejections of claims 2-3 and 10-11 under 35 U.S.C. 103 over Misawa in view of Kitamura, further in view of Machida. 
	Applicant provides a complete recitation of claim 1, and emphasizes “a first table indicating the relationship between the pixel values of the arbitrary pixel and the thicknesses of the substances included in the subject, and a second table indicating the relationship between the average value of the energy of the radiation quanta of the arbitrary pixel and the thicknesses of the substances included in the subject.” Applicant submits that Misawa, Kitamura, and Machida, alone or in combination, do not teach, suggest, or render obvious the above-emphasized features recited by claim 1. 

In response, Examiner respectfully submits that Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. Each argument will be addressed individually below. 

	Applicant submits that in a prior Office Action, Examiner submitted that because the combination of Misawa and Kitamura disclose the values and parameters to be included in the first and second tables, as all as that “each value of the above parameter may be registered in a table,” it would be obvious to one of ordinary skill in the art to organize and list these parameters in the form of a table. Applicant disagrees, and provides reasons for disagreeing. 
	Applicant submits that it is apparent that Kitamura does not teach the particular first and second tables recited by claim 1, and reproduces Kitamura’s paragraphs [0017]-[0019], [0021]-[0027], and [0031]-[0033]. Applicant emphasized certain portions of these paragraphs, including: 
From [0021]: “the thickness is regarded as a variable in each of the above equations.” 
From [0031]: “final weighting factors may be determined by correcting the above-described weighting factors for each pixel based on the above parameter.”
From [0032]: “parameter is obtained from at least one of the inputted three radiographic images, and specific examples thereof include a logarithmic value of an amount of radiation at each pixel of one of the inputted three radiographic images, as well as a difference between logarithmic values of amounts of radiation in each combination of corresponding pixels at two of the three radiographic images, and a logarithmic value of a ratio of the amounts of radiation at each combination of the corresponding pixels, … . It should be noted that the logarithmic values of amounts of radiation can be replaced with pixel values of each image, as described above.”
From [0033]: “relationships between final values of the attenuation coefficients or the weighting factors and possible combinations of the energy distribution, each component in the image and each value of the above parameter may be registered in a table, so that final attenuation coefficients or final weighting factors can be directly obtained from the table without further correcting the values.” 

	In response to the emphasis of paragraph [0021], Examiner respectfully submits that as shown in Figs. 4A-4B of the present application, the thicknesses are also regarded as variables. Thus, this argument does not hold weight, as the present application appears to regard the thicknesses as variables as well, and thus does not distinguish from the prior art. 
	In response to the emphasis of paragraphs [0031]-[0033], Examiner respectfully submits that the parameter as recited above is actually “a parameter having a relationship with the thicknesses of the amount of radiation at each pixel of one of the radiographic images (“should be noted that the logarithmic values of amounts of radiation can be replaced with pixel values of each image” Kitamura: [0032]), which is an example of a parameter obtained from one of the radiographic images, has a relationship with the thicknesses of the components. 

	Applicant submits that in summary, Kitamura describes that the weighting factors can be obtained with reference to the table in which relationships between final values of the attenuation coefficients or the weighting factors and possible combinations of the energy distribution, each component in the image and each value of the above parameter are registered. 

	In response, Examiner respectfully submits that this particular argument is not persuasive. Applicant concedes that Kitamura describes that the weighting factors can be obtained with reference to the table in which relationships between final values of the attenuation coefficients or the weighting factors and possible combinations of energy distribution, each component in the image, and each value of the above parameter are registered. Thus, Applicant agrees that Kitamura teaches a table in which relationships between attenuation coefficients and/or weighting factors and combinations of energy distribution, each component in the image, and each value of the above parameter are registered. Furthermore, Kitamura teaches a direct relationship between attenuation coefficients and thicknesses of the components by disclosing that “an attenuation coefficient of a certain component monotonically decreased as the thickness of the other components increase” (Kitamura: [0030]). Kitamura also discloses that the attenuation coefficient of each component can be corrected “based on a parameter having a relationship with the thicknesses of the components” (Kitamura: [0030]). Thus, through these teachings as well as those recited in the 103 rejection above, it becomes clear that Kitamura teaches the limitation of estimating information on thicknesses of substances included in the subject using … a first table indicating the relationship between the pixel values and the thicknesses of the substances, and a 

	Applicant submits that as shown in the above equations (7), (8) and (9), "the weighting factors", which are components in the table, do not include a thickness of each component of the subject disclosed in Kitamura (corresponding to "thicknesses of the substances included in the subject" in claim 1). For this reason, Applicant submits that Kitamura does not disclose any elements equivalent to the first table and the second table recited by claim 1. 

	In response, Examiner respectfully submits that in equations (10) and (10)’ shown below equations (7)-(9), “a model representing the logarithmic exposure amount with reference to E0 of the radiation applied to the subject can be expressed as equation (10) below, and the weighting factors in this case can be determined in the similar manner as that described above” (Kitamura: [0028]). While equations (7)-(9) may not directly include thicknesses of the components, conversely, equations (10) and (10)’ do in fact include the thicknesses of each of the components. Equation (10)’ is included below for reference, and includes thicknesses ts, tb, and th in the equation. Further, Kitamura discloses that the weighting factors can be determined through these equations. 

    PNG
    media_image1.png
    33
    432
    media_image1.png
    Greyscale


Further, Applicant submits that the weighting factors disclosed in Kitamura are obtained from a modeled equation including a thickness, but the obtained equations (7), (8) and (9) do not include the thicknesses ts, tb and th and they are calculated as equations not including a thickness. In other words, Applicant submits that Kitamura merely describes calculating (estimating) weighting factors not including a thickness, and neither discloses nor suggests estimating information on thicknesses of the substances included in the subject as defined in claim 1. 

In response, similarly to the response directly above, Examiner respectfully submits that equations (10) and (10)’ do include thicknesses ts, tb, and th and they are calculated as equations that 

Applicant submits that accordingly, one having ordinary skill in the art could not arrive at the particular first and second tables recited by claim 1, even if Misawa is combined with Kitamura.

In response, Examiner respectfully submits that one of ordinary skill in the art would have been motivated to combine the teachings of Kitamura with Misawa’s disclosure to reach the limitations of claim 1. Aside from the information described above, Examiner respectfully submits that the following disclosure from Kitamura further demonstrates Kitamura’s teaching of the limitations of claim 1: “pixel values of the image I1 are used as the parameter having a particular relationship with the thickness of each component to be separated” (Kitamura: [0092]). Lastly, Kitamura makes it clear that “each component in the image and each value of the above parameter may be registered in a table” (Kitamura: [0033]). 

Applicant submits that Machida does not cure the above-noted deficiency of Misawa and Kitamura, and further submits that claim 1 is allowable over Misawa, Kitamura, and Machida. Applicant also submits that due to their dependence on claim 1, claims 2-13 are allowable at least for the same reasons as claim 1. 

In response, Examiner respectfully submits that Machida is not relied upon by Examiner for the teaching of any limitations of claim 1, and further submits that claim 1 is not allowable in view of the rejection of claim 1 under 35 U.S.C. 103. Examiner respectfully submits that claims 2-3, 10-11, and 13 are also rejected under 35 U.S.C. 103, as described above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawanishi (US 2016/0354052 A1, continuation of application No. PCT/JP2015/001104, filed 03/03/2015, hereinafter “Kawanishi”) teaches a radiographic image processing device and method in which “a radiographic image which is captured by irradiating a subject with radiation is acquired. A body thickness information acquisition unit acquires body thickness information of a subject. The radiographic image may be analyzed to acquire the body thickness information” (Kawanishi: Abstract). In particular relevance to claim 1 of the present application, Kawanishi teaches estimating information on thicknesses of substances included in the subject using pixel values of one of the plurality of pixels ("specifies the body thickness corresponding to the value of each pixel in the radiographic image of the subject M on the basis of the LUT0 to acquire the body thickness distribution of the radiographic image" Kawanishi: [0058]). Furthermore, Kawanishi teaches “a lookup table (hereinafter, referred to as LUT0) in which a pixel value corresponding to the imaging conditions of the subject M is associated with the body thickness" (Kawanishi: [0058]). 
	Flohr et al. (US 2003/0053597 A1, hereinafter “Flohr”) teaches an x-ray computer tomography apparatus, which is “fashioned for implementing projections of the examination subject given different effective material thickness” (Flohr: Abstract). Regarding claim 1, Flohr teaches that on the “basis of the attenuation measured values 
	Herve et al. (US 2003/0133538 A1, hereinafter “Herve”) teaches a radiography process for differentiating bone tissues, lean tissues, and fatty tissues (Title). Herve teaches the “calculation of the thicknesses of the three categories of tissues penetrated according to this total length of attenuation and the two attenuations” (Abstract). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793